680 So. 2d 508 (1996)
Michael J. PHILLIP, Appellant,
v.
UNIVERSITY OF FLORIDA, Appellee.
No. 95-3385.
District Court of Appeal of Florida, First District.
April 23, 1996.
*509 Paul A. Donnelly of Franklin, Donnelly & Gross, Gainesville, for Appellant.
Barbara C. Wingo of University of Florida, Gainesville, for Appellee.
ALLEN, Judge.
The appellant challenges a final order of the University of Florida denying his petition for an administrative hearing pursuant to section 120.57, Florida Statutes, with regard to his termination from employment with the University. The University denied the petition as untimely and upon the further basis that the appellant had no substantial interests affected by his termination because he did not have tenure. But the appellant has alleged facts, supported by an affidavit, that would excuse the untimely filing of his petition. See Machules v. Department of Admin., 523 So. 2d 1132 (Fla.1989). And he has alleged facts in his petition that would support a finding of tenure by estoppel. See Harris v. State, Dept. of Admin., 577 So. 2d 1363, 1366 (Fla. 1st DCA 1991); see also W.R. Grace & Co. v. Geodata Serv., 547 So. 2d 919 (Fla.1989). He was therefore entitled to a hearing on whether his untimely filing should be excused. See Castillo v. Department of Admin., 593 So. 2d 1116 (Fla. 2d DCA 1992). And if the untimely filing should have been excused, he was entitled to a further hearing on his petition.
Accordingly, the final order is set aside and the case is remanded.
ZEHMER, C.J., and DAVIS, J., concur.